DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 5, 2021. Claims 1, 3-9 & 11-19 are pending. Claims 2 & 10 have been canceled. Claims 1, 5, 7-8, 11-12 & 16 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 11-13 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach et al. (US 2007/0208544) in view of Mault (US 6,571,200).
In regards to claim 1, Kulach et al. disclose an exercise support device comprising:
a motion sensor (12, 32) which is worn on a body of a user, the motion sensor (12, 32) detecting acceleration (i.e., by way of one or more accelerometers) and angular velocity (i.e., by way of angular velocity sensors), and the motion sensor outputting sensor data related to a motion status of the body of the user when the user is performing a moving exercise, the sensor data including acceleration data and angular velocity data corresponding to the acceleration and the angular velocity detected by the motion sensor (12, 32) (see at least par 0057-0060 & 0079); and 
a hardware processor 16 which acquires exercise information regarding an exercise status of the user based on the sensor data,

acquiring, from the sensor data, a plurality of values of different exercise indexes (Q0, Q1, Q2, Q3, Q4) when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed (as shown by the multiple measurement points on the graph of fig. 11) (see at least fig. 11; par 0091), 
selecting, as a specific exercise index (Q0, Q1, Q2, Q3, Q4), an exercise index (Q0, Q1, Q2, Q3, Q4) with respect to which the calculated absolute value of the inclination of the straight line exists, from among the different exercise indexes (Q0, Q1, Q2, Q3, Q4), 
acquiring a coefficient that is used in an approximate expression which represents the specific exercise index and is a linear function including the moving speed and the coefficient (see at least fig. 11), and 
acquiring the exercise information based on the specific exercise index (the one of Q0, Q1, Q2, Q3, Q4) and the coefficient when the user moves on a movement route different from the movement section by the moving exercise (see at least abstract; figs. 1-11; par 0022-0025 & 0044-0091).
Kulach et al. disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device comprising a hardware processor under control of the a stored program acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the plurality of different exercise indexes, 
and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor.
However, Mault teaches that it is known to provide an exercise support device comprising a hardware processor 20 under control of the a stored program acquiring, from the sensor data, a plurality of values (i.e., caloric expenditure rate) for each of a plurality of different exercise indexes (i.e., for particular body activities), the plurality of values (i.e., caloric expenditure rate) indicating respective values of the exercise index (i.e., for particular body activities) acquired when the user moves by the moving 
exercise on a same movement section (i.e., a known distance such as a mile or half a mile) at each of a first moving speed (i.e., seven miles per hour), a second moving speed (i.e., six miles per hour) slower than the first moving speed, and a third moving speed (i.e., eight, nine or ten miles per hour) faster than the first moving speed, for each of the plurality of different exercise indexes (i.e., caloric expenditure rate), plotting, on a graph (i.e., curve) having a first axis representing a moving speed and a second axis representing values of the exercise index (i.e., for a particular body activities), points corresponding to the respective values (i.e., caloric expenditure rates) of the exercise index (i.e., for the particular body activity) acquired for the first moving speed, the second moving speed, and the third moving speed, and calculating an absolute value of an inclination (i.e., a Personal Correlation Factor or PCF) of a straight line connecting the plotted points, selecting one of the plurality of different exercise indexes (i.e., for the particular body activities) as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes (i.e., for the particular body activities), and the specific exercise index (i.e., for the particular body activity) being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor, acquiring a coefficient (i.e., a Personal Correlation Factor or PCF) that is used in an approximate expression which represents the specific exercise index (i.e., for the particular body activity) and is a linear function including the moving speed as a variable and the coefficient, and acquiring the exercise information based on the specific exercise index and the coefficient when the user moves on a movement route different from the movement section by the moving exercise (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the exercise support device Kulach et al. comprising a hardware processor under control of the a stored program acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, for each of the plurality of different exercise indexes, and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor as taught by Mault since such a modification would amount to applying a known technique (i.e. as taught by Mault) to a known device (i.e. as taught Kulach et al.) ready for improvement to achieve a predictable result such as enabling each subsequently detected body activity measurement to be converted to the caloric expenditure rate of the respective subject (see at least abstract of Kulach et al.) by correlating the generated motion parameter metric to stride speed in a regression model (see at least par 0056-0058 of Kulach et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Kulach et al. disclose an exercise support device wherein the hardware processor 16 acquires, as the exercise information, an estimation value of a stride of the user moving on the movement route by the moving exercise, when the user is performing the moving exercise (see at least par 0075).
In regards to claim 9, Kulach et al. disclose an exercise support device further comprising: a display (28, 30) displays the exercise information in association with information regarding the movement route (see at least figs. 3 & 5-10; par 0061, 0070-0071 & 0075).
In regards to claim 11, Kulach et al. as modified by Mault disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the plurality of exercise indexes includes any of: (i) a maximum value of a vertical movement of the body of the user in one cycle of the moving exercise, (ii) an average value of a square of the acceleration in one cycle of the moving exercise, (iii) an average value of a square of a traveling direction component of the acceleration in one cycle of the moving exercise, (iv) a value of a landing period of a foot of the user in the moving exercise, (v) a maximum value of a swing angle around a vertical axis of the body of the user in one cycle of the moving exercise, and (vi) a maximum value of a swing angle around an axis laterally penetrating through the body of the user in one cycle of the moving exercise, which are calculated by using at least one of the acceleration data and the angular velocity data. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault wherein the plurality of exercise indexes includes any of: (i) a maximum value of a vertical movement of the body of the user in one cycle of the moving exercise, (ii) an average value of a square of the acceleration in one cycle of the moving exercise, (iii) an average value of a square of a traveling direction component of the acceleration in one cycle of the moving exercise, (iv) a value of a landing period of a foot of the user in the moving exercise, (v) a maximum value of a swing angle around a vertical axis of the body of the user in one cycle of the moving exercise, and (vi) a maximum value of a swing angle around an axis laterally penetrating through the body of the user in one cycle of the moving exercise, which are calculated by using at least one of the acceleration data and the angular velocity data since Kulach et al. teach that any motion parameter metric may be utilized by the processing system 16; and the utilized metric may correspond to other factors acquired or calculated by the processing system 16 (see at least par 0051 thereof).
In regards to claim 12, Kulach et al. disclose an exercise support method comprising:
acquiring from sensor data outputted from a motion sensor (12, 32) worn on a body of a user, a plurality of values of different exercise indexes (Q0, Q1, Q2, Q3, Q4), the plurality of values indicating respective values of the exercise index acquired when the user moves by a moving exercise by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, the motion sensor detecting acceleration and angular velocity, and the sensor data including acceleration data and angular velocity data corresponding to the acceleration and the angular velocity detected by the motion sensor (12, 32) (see at least par 0057-0060 & 0079);
selecting, as a specific exercise index (Q0, Q1, Q2, Q3, Q4), an exercise index (Q0, Q1, Q2, Q3, Q4) with respect to which the calculated absolute value of the inclination of the straight line exists, from among the different exercise indexes (Q0, Q1, Q2, Q3, Q4);
acquiring a coefficient that is used in an approximate expression which represents the specific exercise index (the one of Q0, Q1, Q2, Q3, Q4) and is a linear function and the coefficient; and
acquiring exercise information regarding an exercise status of the user based on the specific exercise index (the one of Q0, Q1, Q2, Q3, Q4) and the coefficient when the user moves on a movement route different from the movement section by the moving exercise (see at least abstract; figs. 1-11; par 0022-0025 & 0044-0091).
Kulach et al. disclose an exercise support method, as described above, that fails to explicitly teach a method comprising, acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, for each of the plurality of different exercise indexes, 
and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor.
However, Mault teaches that it is known to provide a method comprising acquiring, from the sensor data, a plurality of values (i.e., caloric expenditure rate) for each of a plurality of different exercise indexes (i.e., for particular body activities), the plurality of values (i.e., caloric expenditure rate) indicating respective values of the exercise index (i.e., for particular body activities) acquired when the user moves by the moving exercise on a same movement section (i.e., a known distance such as a mile or half a mile) at each of a first moving speed (i.e., seven miles per hour), a second moving speed (i.e., six miles per hour) slower than the first moving speed, and a third moving speed (i.e., eight, nine or ten miles per hour) faster than the first moving speed, for each of the plurality of different exercise indexes (i.e., caloric expenditure rate), plotting, on a graph (i.e., curve) having a first axis representing a moving speed and a second axis representing values of the exercise index (i.e., for a particular body activities), points corresponding to the respective values (i.e., caloric expenditure rates) of the exercise index (i.e., for the particular body activity) acquired for the first moving speed, the second moving speed, and the third moving speed, and calculating an absolute value of an inclination (i.e., a Personal Correlation Factor or PCF) of a straight line connecting the plotted points, selecting one of the plurality of different exercise indexes (i.e., for the particular body activities) as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes (i.e., for the particular body activities), and the specific exercise index (i.e., for the particular body activity) being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor, acquiring a coefficient (i.e., a Personal Correlation Factor or PCF) that is used in an approximate expression which represents the specific exercise index (i.e., for the particular body activity) and is a linear function including the moving speed as a variable and the coefficient, and acquiring the exercise information based on the specific exercise index and the coefficient when the user moves on a movement route different from the movement section by the moving exercise (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Kulach et al. comprising acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, for each of the plurality of different exercise indexes, and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor as taught by Mault since such a modification would amount to applying a known technique (i.e. as taught by Mault) to a known device (i.e. as taught Kulach et al.) ready for improvement to achieve a predictable result such as enabling each subsequently detected body activity measurement to be converted to the caloric expenditure rate of the respective subject (see at least abstract of Kulach et al.) by correlating the generated motion parameter metric to stride speed in a regression model (see at least par 0056-0058 of Kulach et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Kulach et al. disclose an exercise support method wherein the exercise information includes acquiring an estimation value of a stride of the user moving on the movement route by the moving exercise, when the user is performing the moving exercise (see at least par 0075).
In regards to claim 16, Kulach et al. disclose a non-transitory computer-readable storage medium having an exercise support program stored thereon that is executable by a computer to control the computer to execute processes comprising;
acquiring from sensor data outputted from a motion sensor (12, 32) worn on a body of a user, a plurality of values for each of a plurality of different exercise indexes (Q0, Q1, Q2, Q3, Q4), the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, the motion sensor detecting acceleration and angular velocity, and the sensor data including acceleration data and angular velocity data corresponding to the acceleration and the angular velocity detected by the motion sensor (12, 32) (see at least par 0057-0060 & 0079);
selecting, as a specific exercise index (Q0, Q1, Q2, Q3, Q4), an exercise index (Q0, Q1, Q2, Q3, Q4) with respect to which the calculated absolute value of the inclination of the straight line exists, from among the different exercise indexes (Q0, Q1, Q2, Q3, Q4);
acquiring a coefficient that is used in an approximate expression which represents the specific exercise index (the one of Q0, Q1, Q2, Q3, Q4) and is a linear function including the moving speed and the coefficient (see at least fig. 11 and par 0055); and
acquiring exercise information regarding an exercise status of the user based on the specific exercise index and the coefficient when the user is moving on a movement route different from the movement section by the moving exercise (see at least abstract; figs. 1-11; par 0022-0025 & 0044-0091).
Kulach et al. disclose a non-transitory computer-readable storage medium, as described above, that fails to explicitly teach a medium comprising processing instructions for acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, for each of the plurality of different exercise indexes, and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor.
However, Mault teaches that it is known to provide a non-transitory computer-readable storage medium comprising processing instructions for acquiring, from the sensor data, a plurality of values (i.e., caloric expenditure rate) for each of a plurality of different exercise indexes (i.e., for particular body activities), the plurality of values (i.e., caloric expenditure rate) indicating respective values of the exercise index (i.e., for particular body activities) acquired when the user moves by the moving exercise on a same movement section (i.e., a known distance such as a mile or half a mile) at each of a first moving speed (i.e., seven miles per hour), a second moving speed (i.e., six miles per hour) slower than the first moving speed, and a third moving speed (i.e., eight, nine or ten miles per hour) faster than the first moving speed, for each of the plurality of different exercise indexes (i.e., caloric expenditure rate), plotting, on a graph (i.e., curve) having a first axis representing a moving speed and a second axis representing values of the exercise index (i.e., for a particular body activities), points corresponding to the respective values (i.e., caloric expenditure rates) of the exercise index (i.e., for the particular body activity) acquired for the first moving speed, the second moving speed, and the third moving speed, and calculating an absolute value of an inclination (i.e., a Personal Correlation Factor or PCF) of a straight line connecting the plotted points, selecting one of the plurality of different exercise indexes (i.e., for the particular body activities) as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes (i.e., for the particular body activities), and the specific exercise index (i.e., for the particular body activity) being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor, acquiring a coefficient (i.e., a Personal Correlation Factor or PCF) that is used in an approximate expression which represents the specific exercise index (i.e., for the particular body activity) and is a linear function including the moving speed as a variable and the coefficient, and acquiring the exercise information based on the specific exercise index and the coefficient when the user moves on a movement route different from the movement section by the moving exercise (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medium of Kulach et al. comprising processing instructions for acquiring, from the sensor data, a plurality of values for each of a plurality of different exercise indexes, the plurality of values indicating respective values of the exercise index acquired when the user moves by the moving exercise on a same movement section at each of a first moving speed, a second moving speed slower than the first moving speed, and a third moving speed faster than the first moving speed, for each of the plurality of different exercise indexes, and calculating an absolute value of an inclination of a straight line connecting plotted points, selecting one of the plurality of different exercise indexes as a specific exercise index, the specific exercise index being an exercise index having a strongest correlation with moving speed among the plurality of different exercise indexes, and the specific exercise index being selected based on the calculated absolute value of the inclination of the straight line connecting the plotted points on the graph plotted therefor as taught by Mault since such a modification would amount to applying a known technique (i.e. as taught by Mault) to a known device (i.e. as taught Kulach et al.) ready for improvement to achieve a predictable result such as enabling each subsequently detected body activity measurement to be converted to the caloric expenditure rate of the respective subject (see at least abstract of Kulach et al.) by correlating the generated motion parameter metric to stride speed in a regression model (see at least par 0056-0058 of Kulach et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Kulach et al. disclose a non-transitory computer-readable storage medium wherein the exercise information includes an estimation value of a stride of the user moving on the movement route by the moving exercise, when the user is performing the moving exercise (see at least par 0075).
Claims 4, 14 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach et al. (‘544) in view of Mault (‘200) further in view of Kahn et al. (US 2009/0043531).
In regards to claim 4, While Mault disclose an exercise support device wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64), Kulach et al. as modified by Mault disclose an exercise support device,  as described above, that fails to explicitly teach an exercise support device wherein the hardware processor executes further processes comprising estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor, acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data, (iii) calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride, (iv) setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a. distance between the two specific points on the movement route, and (v) calculating an estimation value of the stride based on the correction coefficient.
However, Kahn et al. teach that it is known to provide an exercise support device wherein the hardware processor 120 (i) estimates a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor when the user is making the moving motion on the movement route by the moving exercise (see at least par 0059) acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data, (iii) calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride, (iv) setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a. distance between the two specific points on the movement route, and (v) calculating an estimation value of the stride based on the correction coefficient (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault wherein the hardware processor executes further processes comprising estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor as taught by Kahn et al., when the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient as taught Mault, acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data, (iii) calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride, (iv) setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a. distance between the two specific points on the movement route, and (v) calculating an estimation value of the stride based on the correction coefficient as taught by Kahn et al. since such a modification would amount to applying a known technique (i.e. as taught by Kahn et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as determining a more accurate motion parameters such as total distance traveled and speed of travel--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, While Mault disclose an exercise support method wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64), Kulach et al. as modified by Mault disclose an exercise support method, as described above, that fails to explicitly teach a method further comprising:  estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor when the user is making the moving motion on the movement route by the moving exercise (see at least par 0059); acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data;  calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride;  setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a distance between the two specific points on the movement route; and  calculating an estimation value of the stride based on the correction coefficient (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support method of Kulach et al. as modified by Mault further comprising: estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor when the user is making the moving motion on the movement route by the moving exercise as taught by Kahn et al., when the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient as taught Mault; acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data;  calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride;  setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a distance between the two specific points on the movement route; and  calculating an estimation value of the stride based on the correction coefficient as taught by Kahn et al. since such a modification would amount to applying a known technique (i.e. as taught by Kahn et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as determining a more accurate motion parameters such as total distance traveled and speed of travel--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, While Mault disclose a storage medium wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64), Kulach et al. as modified by Mault disclose a non-transitory computer readable storage medium, as described above, that fails to explicitly teach a readable storage medium further comprising:  estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor when the user is making the moving motion on the movement route by the moving exercise (see at least par 0059);  acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data;  calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride;  setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a distance between the two specific points on the movement route; and  calculating an estimation value of the stride based on the correction coefficient (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer-readable storage medium of Kulach et al. as modified by Mault further comprising: estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor when the user is making the moving motion on the movement route by the moving exercise as taught by Kahn et al., when the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient as taught Mault;  acquiring a movement time spent by the user to move between two different specific points at which a position of the user on the movement route is identifiable, based on the sensor data;  calculating a provisional movement distance that the user is estimated to have moved in the movement time, based on the movement time and the provisional stride;  setting a correction coefficient for correcting the provisional movement distance at a value for matching the provisional movement distance after correction with a distance between the two specific points on the movement route; and  calculating an estimation value of the stride based on the correction coefficient as taught by Kahn et al. since such a modification would amount to applying a known technique (i.e. as taught by Kahn et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as determining a more accurate motion parameters such as total distance traveled and speed of travel--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 5-8, 15 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach et al. (‘544) in view of Mault (‘200), Kahn et al. (‘531) further in view of Pakzad et al. (US 2014/0114561).
In regards to claim 5, Kulach et al. as modified by Mault disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the two specific points are points where the movement route is curved, wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor detects two clock times at which the user is judged to be at the two specific points on the movement route, based on a change of the angular velocity of the user around the vertical axis detected in the angular velocity data, and acquires the movement time based on the two clock times. However, Pakzad et al. teach that it is known to provide an exercise support device wherein the two specific points are points where the movement route (i.e. trajectories, waypoints, route 1102, 1104, 1200, 1300, 1502, 1504, 1602, 1604) is curved (see at least figs. 7-13 & 15-16; par 0085-0087, 0090, 0092 & 0101), wherein the sensor data includes angular velocity data indicating an angular velocity 238 of the user around a vertical axis (see at least par 0027 & 0085-0087), and wherein the hardware processor 302 (see at least figs. 1-3) detects two clock times at which the user is judged to be at the two specific points on the movement route, based on a change of the angular velocity 238 of the user around the vertical axis detected in the angular velocity data, and acquires the movement time based on the two clock times (see at least fig. 4;  par 0054 & 0064-0081). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault wherein the two specific points are points where the movement route is curved, wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor detects two clock times at which the user is judged to be at the two specific points on the movement route, based on a change of the angular velocity of the user around the vertical axis detected in the angular velocity data, and acquires the movement time based on the two clock times as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, while Mault disclose an exercise support device wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64) and Kahn et al. teach that it is known to provide an exercise support device wherein the hardware processor 120 (i) estimates a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor 135 when the user is making the moving motion on the movement route by the moving exercise, and (iv) calculates a corrected stride acquired by correcting the provisional stride by the correction coefficient as an estimation value of the stride, when the user is performing the moving exercise (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068), Kulach et al. as modified by Mault and Kahn et al. disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the hardware processor (ii) sequentially generates a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise, and (iii) setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data. However, Pakzad et al. teach that it is known to provide an exercise support device wherein the hardware processor (ii) sequentially generates a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise, and (iii) setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data (see at least par 0085-0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault and Kahn et al. wherein the hardware processor (ii) sequentially generates a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise, and (iii) setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Kulach et al. as modified by Mault and Kahn et al. disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the specific point is a point where the movement route is curved, wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor judges whether the user has reached the specific point on the movement route based on a change of the angular velocity of the user around the vertical axis detected in the angular velocity data. However, Pakzad et al. teach that it is known to provide an exercise support device wherein the specific point is a point where the movement route is curved (see at least figs. 7-13 & 15-16; par 0085-0087, 0090, 0092 & 0101), wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor judges whether the user has reached the specific point on the movement route based on a change of the angular velocity of the user around the vertical axis detected in the angular velocity data (see at least fig. 4;  par 0054 & 0064-0081). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault wherein the specific point is a point where the movement route is curved, wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor judges whether the user has reached the specific point on the movement route based on a change of the angular velocity of the user around the vertical axis detected in the angular velocity data as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Kulach et al. as modified by Mault and Kahn et al. disclose an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor acquires a provisional traveling direction for finding a traveling direction of the user during the moving exercise, based on an integral value of the angular velocity of the user around the vertical axis in the angular velocity data, and generates the provisional movement trajectory based on the provisional stride and the provisional traveling direction. However, Pakzad et al. teach that it is known to provide an exercise support device wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis (see at least figs. 1 & 4; par 0054 & 0066), and wherein the hardware processor 202 acquires a provisional traveling direction for finding a traveling direction 242 of the user during the moving exercise, based on an integral value (i.e. angle) of the angular velocity 238 of the user around the vertical axis in the angular velocity data, and generates the provisional movement trajectory based on the provisional stride and the provisional traveling direction 242 (see at least par 0066-0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault and Kahn et al. wherein the sensor data includes angular velocity data indicating an angular velocity of the user around a vertical axis, and wherein the hardware processor acquires a provisional traveling direction for finding a traveling direction of the user during the moving exercise, based on an integral value of the angular velocity of the user around the vertical axis in the angular velocity data, and generates the provisional movement trajectory based on the provisional stride and the provisional traveling direction as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, while Mault disclose an exercise support method wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64) and Kahn et al. teach that it is known to provide an exercise support method comprising  estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor 135, and  calculating a corrected stride acquired by correcting the provisional stride by the correction coefficient as an estimation value of the stride, when the user is performing the moving exercise (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068), Kulach et al. as modified by Mault and Kahn et al. disclose an exercise support device, as described above, that fails to explicitly teach an exercise support method further comprising:  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise; and  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data. However, Pakzad et al. teach that it is known to provide a method further comprising:  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise; and  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data (see at least par 0085-0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault and Kahn et al. further comprising:  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise; and  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, while Mault disclose a non-transitory computer-readable storage medium wherein the user is making the moving motion on the movement route by the moving exercise, the specific exercise index, and the coefficient (see at least abstract, figs. 1-3, col. 4, lines 65-67; col. 5, lines 1-67; col. 6, lines 1-64) and Kahn et al. teach that it is known to provide a non-transitory computer-readable storage medium comprising  estimating a provisional stride of the user making a moving motion based on the sensor data outputted from the motion sensor (12, 32) when the user, and  calculating a corrected stride acquired by correcting the provisional stride by the correction coefficient as an estimation value of the stride, when the user is performing the moving exercise (see at least abstract; figs. 1-3 & 7A-C; par 0052-0054 & 0060-0068), Kulach et al. as modified by Mault and Kahn et al. disclose a non-transitory computer-readable storage medium, as described above, that fails to explicitly teach a non-transitory computer-readable storage medium comprising  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise;  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data. However, Pakzad et al. teach that it is known to provide a non-transitory computer-readable storage medium comprising  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise;  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data (see at least par 0085-0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide a non-transitory computer-readable storage medium of Kulach et al. as modified by Mault and Kahn et al. a non-transitory computer-readable storage medium, as described above, that fails to explicitly teach a non-transitory computer-readable storage medium comprising  sequentially generating a movement trajectory of the user moving on the movement route as a provisional movement trajectory based on the provisional stride and the sensor data, when the user is performing the moving exercise;  setting a correction coefficient for correcting the provisional movement trajectory at a value by which a correction is made such that the provisional movement trajectory after the correction matches with a specific point where a position of the user on the movement route is identifiable, when the user is judged to have reached the specific point based on the sensor data as taught by Pakzad et al. since such a modification would amount to applying a known technique (i.e. as taught by Pakzad et al.) to a known device (i.e. Kulach et al.) ready for improvement to achieve a predictable result such as supporting map-assisted sensor-based positioning of the exercise support device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulach et al. (‘544) in view of Mault (‘200) further in view of Pakzad et al. (US 2014/0114561).
Kulach et al. as modified by Mault discloses an exercise support device, as described above, that fails to explicitly teach an exercise support device wherein the motion sensor detects acceleration and angular velocity, and wherein the sensor data includes acceleration data and angular velocity data corresponding to the acceleration and the angular velocity detected by the motion sensor. 
However, Pakzad et al. teach that it is known to provide an exercise support device wherein the motion sensor 316 detects acceleration and angular velocity 238, and wherein the sensor data includes acceleration data (228, 232, 258) and angular velocity data 238 corresponding to the acceleration and the angular velocity detected by the motion sensor 316 (see at least par 0054, 0062-0063, 0066 & 0077-0081). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the exercise support device of Kulach et al. as modified by Mault wherein the motion sensor detects acceleration and angular velocity, and wherein the sensor data includes acceleration data and angular velocity data corresponding to the acceleration and the angular velocity detected by the motion sensor as taught by Pakzad et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by Kulach et al.) for another (i.e. as taught by Pakzad et al.) to obtain predictable results such as obtaining odometry information from sensor measurements--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 & 11-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791